Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 2 have been amended. Claim 16 has been canceled. Claim 21 has been added as new. Claims 1-15 and 17-21 are pending. 

Response to Arguments
Applicant's arguments filed 12/02/2020 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that claim 1 recites additional elements that integrate the judicial exception into a practical application. Applicant argues that the specification recites (in ¶0045) that the RFS is adapted and configured according to the present disclosure, to achieve the present objects and improvements in the machine and in the system that the machine is connected to. A mere assertion that there is an improvement in a machine without substantive evidence of that improvement present in the specification is not enough to constitute an improvement in computers or technology. If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. (MPEP 2106.04(a)). Applicant further argues that the specification discloses that “an aspect of the present system and method is to reduce or minimize or improve the product delivery time and logistical service to the customer…” Examiner maintains the position that this assertion of an improvement in not an improvement in computers or technology, but an improvement the judicial exception itself. An improvement in delivery times and service to the customer is not an improvement in computers or technology, but instead an improvement in the judicial exception (which was classified as certain methods or organizing human activity). It is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, 
Applicant argues that the integral use of a machine to achieve performance of a method, and that integrates the judicial exception into a practical application by providing significantly more than the judicial exception. Examiner disagrees. The method is merely implement using a computer, and amounts to “apply it” or implementing the abstract idea on a computer. MPEP 210.06(b)(III) states that when determining  whether a machine recited in a claim provides significantly more, use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not integrate a judicial exception or provide significantly more. See Bilski, 561 U.S. at 610, 95 USPQ2d at 1009 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, 197 (1978)), and CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690 (Fed. Cir. 2011) (citations omitted). In the Applicant’s invention, the limitations are merely implemented via computer (i.e. selecting a product to be exchanged through the interface, displaying the replacement product available for exchange, sending/retrieving other information). Further, the limitation of “automatically determining, with said RFS, respective spatial locations of multiple associates in said first retail location, each spatial location based on a received signal strength of radio signals received simultaneously from a plurality of location beacons by a corresponding retail associate mobile communication device of each associate" and "automatically determining, with said RFS, a first associate having a closest spatial location to said replacement product in said first retail location” amounts to insignificant extrasolution activity. Receiving signals and signal strengths from 
Lastly, Applicant argues that claim 1 recites additional elements that amount to significantly more than the judicial exception, arguing the same or similar arguments recited in the practical application (prong 2 step 2A) argument. Examiner disagrees. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to linking the judicial exception to a particular field of use and “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the sensors (beacons) also amount to well-understood, routine, and conventional activity such as receiving or transmitting data over a network (MPEP 21-6.05(d)(II). Thus, when 
Applicant’s arguments, see, filed 12/03/2020, with respect to the 35 U.S.C. 103 rejection have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is dependent from claim 16, however, claim 16 has been canceled. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 is dependent from claim 16, however, claim 16 has been canceled. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-15 and 17-20 recite a method (i.e. process), claim 21 recites a system. Therefore claims 1-15 and 17-21 fall within one of the four statutory categories of invention. 
Independent claims 1 and 21 recite the limitations of receiving a preliminary request from a customer to exchange a product; in response to said preliminary request, retrieving a list of past orders of said customer, and displaying at least one past 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: the mobile communication devices of a customer, logistics provider, first retail associate, and second retail associate; wirelessly connecting a customer mobile communication device to a customer wireless service infrastructure coupled to a cloud computing environment; user interface; input signals; output signals; radio signals, location beacons wireless communication signals; processor(s); wireless communication circuit including transceiver; memory; display screen; and a routing and fulfillment server (RFS). The additional elements of the input, output signals, radio signals, and geographic circuitry amounts to linking the judicial exception to a particular field of use. Receiving signals and signal strengths from location beacons (sensors) amount to mere data gathering (insignificant extrasolution activity). The limitation of authenticating a wireless connection along with the other listed combination of additional elements amounts to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to linking the judicial exception to a particular field of 
Dependent claims 2-15, and 17-20 recite limitations that are further directed to the judicial exception. Therefore, claims 2015 and 17-20 are also rejected under 35 U.S.C. 101. 

Reasons for No Art
	Primary reference Kandala (2016/0140632) discloses a data processing and communication method, in a cloud computing environment, for an exchange of a purchased product with a replacement product, but fails to disclose that the delivery location comprises a dynamic customer location. Kandala discloses a delivery location, but does not explicitly disclose a dynamic customer location. Shreve (2015/0294394) discloses in ¶0019 a device that tracks the customer moving, determines the customer location and transmits the information to the user being tasked with delivering the good. When the good is ready for delivery, the customer location is transmitted to the device of the user tasked with delivering the good. Kandala also fails to disclose that the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628        
                                                                                                                                                                                                /GEORGE CHEN/Primary Examiner, Art Unit 3628